RodmaN, J.
Judge Sharp correctly refused to allow the motion of -additional defendant. The amended answer asserts an affirmative defense -requiring proof. Burton has not by demurrer challenged the -asserted defense andi thereby admitted the facts alleged. The amended answer merely -plead-s the -asserted release and not the order or judgment -pursuant to which the release was executed. Judge Hu-skins both authorized and directed -payment of $1,800 land acceptance -of a release. The scope and -effect of Judge Huskins’ -order can only be -determined' when that is properly before us.
Judge Sharp was without authority to review -and v-acate orders or judgments, not merely interlocutory, entered in the cause 'by another judge of -the Superior Court. Topping v. Board of Education, 249 N. C. 291, 106 S.E. 2d 502; Neighbors v. Neighbors, 236 N.C. 531, 73 S.E. 2d 153; Davis v. Land Bank, 217 N.C. 145, 7 S.E. 2d 373. The court properly refused to -allow the motion of additional defendant.
Affirmed.
HiggiNS, J., took no part in the consideration or decision of this case.